 EXHIBIT 10.13

 

EXECUTION COPY

 

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 29th day of March, 2012, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), U.S. Bank
National Association, a national banking association, not in its individual
capacity but solely as trustee (in such capacity, the “Trustee” or the
“Assignee”) under a Pooling and Servicing Agreement dated as of March 1, 2012
(the “Pooling and Servicing Agreement”), and PrimeLending, a PlainsCapital
Company, a Texas corporation (“PrimeLending”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of January 30, 2011,
between Assignor and PrimeLending (the “Purchase Agreement”) as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1. Assignor hereby grants, transfers and assigns to Depositor all of its right,
title and interest in, to and under the representations and warranties made by
PrimeLending pursuant to the Purchase Agreement to the extent relating to the
Mortgage Loans, and Depositor hereby accepts such assignment from Assignor.

 

2. Depositor hereby grants, transfers and assigns to Assignee all of its right,
title and interest in, to and under the representations and warranties made by
PrimeLending pursuant to the Purchase Agreement to the extent relating to the
Mortgage Loans, Depositor is released from all obligations under the Purchase
Agreement, and Assignee hereby accepts such assignment from Depositor.

 

3. PrimeLending hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4. Assignor warrants and represents to, and covenants with, Depositor, Assignee
and PrimeLending as of the date hereof that:

 

(a) Attached hereto as Attachment 2 is a true and accurate copy of the Purchase
Agreement, which agreement is in full force and effect as of the date hereof and
the provisions of which have not been waived, amended or modified in any
respect, nor has any notice of termination been given thereunder;

 

 

(b) Assignor is the lawful owner of its interests and rights under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear from any and all
claims and encumbrances whatsoever, and upon the transfer of the representations
and warranties to Assignee as contemplated herein, Assignee shall have good
title to such representations and warranties under the Purchase Agreement to the
extent of the Mortgage Loans, free and clear of all liens, claims and
encumbrances;

 

(c) There are no offsets, counterclaims or other defenses available to
PrimeLending with respect to the Purchase Agreement;

 

(d) Assignor is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has all requisite power and
authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e) Assignor has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of Assignor’s business and will not conflict
with, or result in a breach of, any of the terms, conditions or provisions of
Assignor’s charter or by-laws or any legal restriction, or any material
agreement or instrument to which Assignor is now a party or by which it is
bound, or result in the violation of any law, rule, regulation, order, judgment
or decree to which Assignor or its property is subject. The execution, delivery
and performance by Assignor of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on the part of Assignor. This Agreement has been duly executed
and delivered by Assignor and, upon the due authorization, execution and
delivery by Assignee, will constitute the valid and legally binding obligation
of Assignor enforceable against Assignor in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(f) No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
Assignor in connection with the execution, delivery or performance by Assignor
of this Agreement, or the consummation by it of the transactions contemplated
hereby.

 

5. Depositor warrants and represents to, and covenants with, Assignor, Assignee
and PrimeLending that as of the date hereof:

 

(a) Depositor is a Delaware corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation;

2

 

(b) Depositor has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c) No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
Depositor in connection with the execution, delivery or performance by Depositor
of this Agreement, or the consummation by it of the transactions contemplated
hereby other than any that have been obtained or made.

 

6. Assignee warrants and represents to, and covenants with, Assignor, Depositor
and PrimeLending that as of the date hereof:

 

(a) Assignee is a national banking association duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b) Assignee has been directed to enter into this Agreement pursuant to the
provisions of the Pooling and Servicing Agreement. The execution, delivery and
performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

7. PrimeLending warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

3

 

(a) Attached hereto as Attachment 2 is a true and accurate copy of the Purchase
Agreement, which agreement is in full force and effect as of the date hereof and
the provisions of which have not been waived, amended or modified in any
respect, nor has any notice of termination been given thereunder;

 

(b) PrimeLending is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, and has all requisite power
and authority to perform its obligations under the Purchase Agreement;

 

(c) PrimeLending has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of PrimeLending’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of PrimeLending’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which PrimeLending is now a party or by
which it is bound, or result in the violation of any law, rule, regulation,
order, judgment or decree to which PrimeLending or its property is subject. The
execution, delivery and performance by PrimeLending of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of PrimeLending. This
Agreement has been duly executed and delivered by PrimeLending and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of PrimeLending
enforceable against PrimeLending in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d) No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
PrimeLending in connection with the execution, delivery or performance by
PrimeLending of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated PrimeLending Representations and Warranties

 

8. Pursuant to Section 32(d) of the Purchase Agreement, PrimeLending hereby
restates to Depositor and Assignee (a) the representations and warranties set
forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel
PrimeLending to repurchase Mortgage Loans pursuant to Section 7.03 of the
Purchase Agreement, subject to the provisions of Section 10.

4

 

Recognition of Assignee

 

9. From and after the date hereof, subject to Section 10 below, PrimeLending
shall recognize Assignee as owner of the Mortgage Loans and will perform its
obligations hereunder for the benefit of the Assignee in accordance with the
Purchase Agreement, as modified hereby or as may be amended from time to time,
as if Assignee and PrimeLending had entered into a separate purchase agreement
for the purchase of the Mortgage Loans in the form of the Purchase Agreement,
the terms of which are incorporated herein by reference, as amended by this
Agreement.

 

 

Enforcement of Rights

 

10. (a) Controlling Holder Rights. PrimeLending agrees and acknowledges that
Sequoia Mortgage Funding Corporation, an Affiliate of the Depositor, in its
capacity as the initial Controlling Holder pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will exercise all of
Assignee's rights as Purchaser under the following section of the Purchase
Agreement:

 

Purchase Agreement:

 

Section or Subsection Matter     7.03, other than 7.03(c)

Repurchase and Substitution 

 

(b) If there is no Controlling Holder under the Pooling and Servicing Agreement,
then all rights that are to be exercised by the Controlling Holder pursuant to
Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11. The parties agree that the Purchase Agreement shall be amended, solely with
respect to the Mortgage Loans, as follows:

 

(a)Definitions.

 

(i) The definitions of “Arbitration,” “Business Day” and “Repurchase Price” set
forth in Section 1 of the Purchase Agreement shall be deleted and replaced in
their entirety as follows:

5

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Maryland, Minnesota, Missouri or New York,
(iii) a day on which banks in the states of California, Maryland, Minnesota,
Missouri or New York, are authorized or obligated by law or executive order to
be closed or (iv) a day on which the New York Stock Exchange or the Federal
Reserve Bank of New York is closed.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b) The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c) The rights under the Purchase Agreement assigned to the Depositor and the
Assignee pursuant to this Agreement shall be under the Purchase Agreement as
amended by this Agreement.

 

Miscellaneous

 

12. All demands, notices and communications related to the Mortgage Loans, the
Purchase Agreement and this Agreement shall be in writing and shall be deemed to
have been duly given if personally delivered at or mailed by registered mail,
postage prepaid, as follows:

 

(a)In the case of PrimeLending,

 

PrimeLending, a PlainsCapital Company

18111 Preston Road, Suite 900

6

 

Dallas, Texas 75252

Attention: Mr. Scott Eggen, SVP

Phone: 972-248-7866

 

with a copy to the General Counsel at the same address

 

 

(b)In the case of Assignee,

 

U.S. Bank National Association

60 Livingston Avenue

EP-MN-WS3D

St. Paul, Minnesota, 55107

Attention: Structured Finance – Sequoia Mortgage Loan Trust 2012-2

 

(c)In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager -- Sequoia Mortgage Trust 2012-2

7

 

(f)In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13. This Agreement shall be construed in accordance with the laws of the State
of New York, except to the extent preempted by Federal law, and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with such laws, without regard to the conflicts of laws provisions of the State
of New York or any other jurisdiction.

 

14. No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.

 

15. This Agreement shall inure to the benefit of the successors and assigns of
the parties hereto. Any entity into which Assignor, Depositor, Assignee or
PrimeLending may be merged or consolidated shall, without the requirement for
any further writing, be deemed Assignor, Depositor, Assignee or PrimeLending,
respectively, hereunder.

 

16. This Agreement shall survive the conveyance of the Mortgage Loans, the
assignment of the representations and warranties made by PrimeLending pursuant
to the Purchase Agreement to the extent of the Mortgage Loans by Assignor to
Depositor and by Depositor to Assignee, and the termination of the Purchase
Agreement.

 

17. This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument.

 

18. The Controlling Holder under the Pooling and Servicing Agreement is an
express third party beneficiary of this Agreement, and shall have the same power
and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. PrimeLending hereby consents to such
exercise and enforcement.

 

19. It is expressly understood and agreed by the parties hereto that insofar as
this Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by U.S. Bank National Association (“U.S. Bank”) not in its individual
capacity but solely as Trustee on behalf of the trust created by the Pooling and
Servicing Agreement referred to herein (the “Trust”) in the exercise of the
powers and authority conferred upon and vested in it, and as directed in the
Pooling and Servicing Agreement, (ii) each of the undertakings and agreements
herein made on behalf of the Trust is made and intended not as a personal
undertaking or agreement of or by U.S. Bank but is made and intended for
purposes of binding only the Trust, (iii) nothing herein contained shall be
construed as creating any liability on the part of U.S. Bank, individually or
personally, to perform any covenant either express or implied in this Agreement,
all such liability, if any, being expressly waived by the parties hereto and by
any person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall U.S. Bank in its individual capacity or in its capacity as
Trustee be personally liable for the payment of any indebtedness, amounts or
expenses owed by the Assignor under the Purchase Agreement, as modified or
supplemented by this Agreement (such indebtedness, expenses and other amounts
being payable solely from and to the extent of funds of the Trust) or be
personally liable for the breach or failure of any obligation, representation,
warranty or covenant made under this Agreement or any other related documents.

8

 

20. Master Servicer. PrimeLending hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of PrimeLending
hereunder and under the Purchase Agreement and the right to exercise the
remedies of the Purchaser hereunder and under the Purchase Agreement.

 

PrimeLending shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #6188200, Sequoia Mortgage Trust 2012-2 Distribution Account

 

21. PrimeLending acknowledges that the custodian will be Wells Fargo Bank, N.A.
acting pursuant to the Custodial Agreement. Notwithstanding Section 10 of the
Purchase Agreement, PrimeLending shall pay shipping expenses for any Mortgage
Loan Documents if there has been a breach of any representation or warranty made
with respect to the related Mortgage Loan in Subsection 7.01 of the Purchase
Agreement.

9

 

22. Rule 17g-5 Compliance. PrimeLending hereby agrees that it shall provide
information with respect to the Mortgage Loans or the origination thereof to any
Rating Agency or nationally recognized statistical rating organization (“NRSRO”)
via electronic mail at rmbs17g5informationprovider@wellsfargo.com, with a
subject reference of “SEMT 2012-2” and an identification of the type of
information being provided in the body of such electronic mail. The Securities
Administrator, as the initial Rule 17g-5 Information Provider (the “Rule 17g-5
Information Provider”) shall notify PrimeLending in writing of any change in the
identity or contact information of the Rule 17g-5 Information Provider.
PrimeLending shall have no liability for (i) the Rule 17g-5 Information
Provider’s failure to post information provided by it in accordance with the
terms of this Agreement or (ii) any malfunction or disabling of the website
maintained by the Rule 17g-5 Information Provider. None of the foregoing
restrictions in this Section 22 prohibit or restrict oral or written
communications, or providing information, between PrimeLending, on the one hand,
and any Rating Agency or NRSRO, on the other hand, with regard to (i) such
Rating Agency’s or NRSRO’s review of the ratings it assigns to PrimeLending or
(ii) such Rating Agency’s or NRSRO’s evaluation of PrimeLending’s operations in
general; provided, however, that PrimeLending shall not provide any information
relating to the Mortgage Loans to such Rating Agency or NRSRO in connection with
such review and evaluation by such Rating Agency or NRSRO unless: (x) borrower,
property or deal specific identifiers are redacted; or (y) such information has
already been provided to the Rule 17g-5 Information Provider.

 

 

10

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

 

 

REDWOOD RESIDENTIAL ACQUISITION
CORPORATION

Assignor

 

By:________________________

Name:______________________

Title:_______________________

 

 

SEQUOIA RESIDENTIAL FUNDING, INC.

Depositor

 

By:________________________

Name:______________________

Title:_______________________

 

U.S. BANK NATIONAL ASSOCIATION, not in its
individual capacity but solely as Trustee,

Assignee

 

By:________________________

Name:______________________

Title:_______________________

 

 

PRIMELENDING, A PLAINSCAPITAL COMPANY

 

By:________________________

Name:______________________

Title:_______________________

 

 

Accepted and agreed to by:

 

WELLS FARGO BANK, N.A.

Master Servicer

 

By:________________________

Name:______________________

Title:_______________________

 

 

11

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 

 

 

 



KEY Primary Servicer Servicing Fee % Servicing Fee—Flatdollar Servicing Advance
Methodology Originator Loan Group Loan Number Servicer Loan Number Amortization
Type 1 1000383 0.0025     1000536 1 1050001983 6016600345 1 2 1000383 0.0025    
1000536 1 1050001576 3727600141 1 3 1000383 0.0025     1000536 1 1050001442
3726600151 1 4 1000383 0.0025     1000536 1 1050001206 3706601408 1 5 1000383
0.0025     1000536 1 1050001365 2278600044 1 6 1000383 0.0025     1000536 1
1050001564 2198600423 1 7 1000383 0.0025     1000536 1 1050001285 2168600373 1 8
1000383 0.0025     1000536 1 1050001739 2154601255 1 9 1000383 0.0025    
1000536 1 1050001224 2154601171 1 10 1000383 0.0025     1000536 1 1050001175
2126600745 1 11 1000383 0.0025     1000536 1 1050001210 2119700942 1 12 1000383
0.0025     1000536 1 1050001219 2117601343 1 13 1000383 0.0025     1000536 1
1050001575 2109701736 1 14 1000383 0.0025     1000536 1 1050001297 2108600298 1
15 1000383 0.0025     1000536 1 1050001664 2105600368 1 16 1000383 0.0025    
1000536 1 1050001414 20831100168 1 17 1000383 0.0025     1000536 1 1050001909
2071603885 1 18 1000383 0.0025     1000536 1 1050001306 2071603646 1 19 1000383
0.0025     1000536 1 1050001149 20631100461 1 20 1000383 0.0025     1000536 1
1050001792 2054603302 1 21 1000383 0.0025     1000536 1 1050001320 2003602409 1
22 1000383 0.0025     1000536 1 1050001333 2001708797 1 23 1000383 0.0025    
1000536 1 1050001083 7102600399 1 24 1000383 0.0025     1000536 1 1050001049
3725600020 1 25 1000383 0.0025     1000536 1 1050001360 3657600991 1 26 1000383
0.0025     1000536 1 1050001913 3612601245 1 27 1000383 0.0025     1000536 1
1050001188 3602601428 1 28 1000383 0.0025     1000536 1 1050001763 2249600153 1
29 1000383 0.0025     1000536 1 1050001848 2155600775 1 30 1000383 0.0025    
1000536 1 1050001453 2138601811 1 31 1000383 0.0025     1000536 1 1050001858
2128601182 1 32 1000383 0.0025     1000536 1 1050002067 2071603649 1 33 1000383
0.0025     1000536 1 1050001814 2045701091 1 34 1000383 0.0025     1000536 1
1050001836 2003602466 1 35 1000383 0.0025     1000536 1 1050001323 2003602370 1
36 1000383 0.0025     1000536 1 1050002326 6026600025 1 37 1000383 0.0025    
1000536 1 1050002201 6014600647 1 38 1000383 0.0025     1000536 1 1050002301
3726600435 1 39 1000383 0.0025     1000536 1 1050001051 3726600127 1 40 1000383
0.0025     1000536 1 1050002357 37221100144 1 41 1000383 0.0025     1000536 1
1050002249 3602601517 1 42 1000383 0.0025     1000536 1 1050001753 21491100150 1
43 1000383 0.0025     1000536 1 1050002216 2073604170 1 44 1000383 0.0025    
1000536 1 1050002146 20631100660 1 45 1000383 0.0025     1000536 1 1050002207
2045701157 1 46 1000383 0.0025     1000536 1 1050002229 2044602338 1 47 1000383
0.0025     1000536 1 1050001594 2032602330 1 48 1000383 0.0025     1000536 1
1050002017 20031100019 1 49 1000383 0.0025     1000536 1 1050002215 3627601329 1
50 1000383 0.0025     1000536 1 1050002149 20031100003 1 51 1000383 0.0025    
1000536 1 1050002429 7102600293 1 52 1000383 0.0025     1000536 1 1050002130
22891100097 1 53 1000383 0.0025     1000536 1 1050002502 30521100215 1 54
1000383 0.0025     1000536 1 1050002181 21981100106 1 55 1000383 0.0025    
1000536 1 1050002307 2117601361 1 56 1000383 0.0025     1000536 1 1050002426
2123700740 1 57 1000383 0.0025     1000536 1 1050002246 2083601246 1 58 1000383
0.0025     1000536 1 1050002172 21491100173 1 59 1000383 0.0025     1000536 1
1050002235 2139600105 1 60 1000383 0.0025     1000536 1 1050002505 2244701531 1
61 1000383 0.0025     1000536 1 1050002303 3612601309 1 62 1000383 0.0025    
1000536 1 1050002247 2278600192 1 63 1000383 0.0025     1000536 1 1050002374
2244701508 1 64 1000383 0.0025     1000536 1 1050002265 22821100077 1 65 1000383
0.0025     1000536 1 1050002192 22831100066 1 66 1000383 0.0025     1000536 1
1050002395 2047601344 1 67 1000383 0.0025     1000536 1 1050002398 3731600189 1
68 1000383 0.0025     1000536 1 1050002443 3731600118 1 69 1000383 0.0025    
1000536 1 1050001020 3650602104 1 70 1000383 0.0025     1000536 1 1050001300
2108600299 1 71 1000383 0.0025     1000536 1 1050001404 20631100582 1 72 1000383
0.0025     1000536 1 1050002090 3706601797 1 73 1000383 0.0025     1000536 1
1050002193 3735600107 1 74 1000383 0.0025     1000536 1 1050002327 23041100085 1
75 1000383 0.0025     1000536 1 1050002396 20011100295 1 76 1000383 0.0025    
1000536 1 1050002612 2017605256 1 77 1000383 0.0025     1000536 1 1050002453
2138602702 1 78 1000383 0.0025     1000536 1 1050001462 22051100051 1 79 1000383
0.0025     1000536 1 1050002477 22051100324 1 80 1000383 0.0025     1000536 1
1050002549 23041100132 1 81 1000383 0.0025     1000536 1 1050002484 3612601262 1
82 1000383 0.0025     1000536 1 1050002646 2003602082 1 83 1000383 0.0025    
1000536 1 1050002196 2238600298 1 84 1000383 0.0025     1000536 1 1050001751
20631100666 1

 

KEY Lien Position HELOC Indicator Loan Purpose Cash Out Amount Total Origination
and Discount Points Covered/High Cost Loan Indicator Relocation Loan Indicator
Broker Indicator Channel Escrow Indicator 1 1 0 7           1 0 2 1 0 7        
  1 0 3 1 0 9           1 0 4 1 0 9           1 0 5 1 0 9           1 0 6 1 0 7
          1 0 7 1 0 9           1 4 8 1 0 9           1 4 9 1 0 3           1 4
10 1 0 7           1 0 11 1 0 9           1 4 12 1 0 9           1 4 13 1 0 9  
        1 4 14 1 0 9           1 4 15 1 0 7           1 0 16 1 0 7           1 4
17 1 0 7           1 0 18 1 0 7           1 4 19 1 0 9           1 4 20 1 0 7  
        1 4 21 1 0 9           1 0 22 1 0 9           1 0 23 1 0 7           1 0
24 1 0 6           1 4 25 1 0 9           1 4 26 1 0 9           1 0 27 1 0 3  
        1 0 28 1 0 3           1 0 29 1 0 6           1 4 30 1 0 3           1 4
31 1 0 7           1 4 32 1 0 7           1 4 33 1 0 7           1 0 34 1 0 6  
        1 0 35 1 0 9           1 0 36 1 0 7           1 0 37 1 0 9           1 0
38 1 0 9           1 4 39 1 0 9           1 4 40 1 0 9           1 0 41 1 0 9  
        1 0 42 1 0 9           1 4 43 1 0 3           1 0 44 1 0 9           1 0
45 1 0 7           1 0 46 1 0 9           1 4 47 1 0 9           1 0 48 1 0 9  
        1 0 49 1 0 9           1 0 50 1 0 9           1 0 51 1 0 7           1 4
52 1 0 7           1 0 53 1 0 9           1 0 54 1 0 9           1 0 55 1 0 9  
        1 0 56 1 0 9           1 4 57 1 0 7           1 0 58 1 0 9           1 0
59 1 0 9           1 4 60 1 0 7           1 4 61 1 0 7           1 0 62 1 0 7  
        1 4 63 1 0 7           1 4 64 1 0 9           1 4 65 1 0 9           1 0
66 1 0 7           1 0 67 1 0 9           1 0 68 1 0 9           1 0 69 1 0 9  
        1 0 70 1 0 9           1 4 71 1 0 9           1 0 72 1 0 9           1 4
73 1 0 6           1 4 74 1 0 7           1 4 75 1 0 9           1 4 76 1 0 9  
        1 4 77 1 0 9           1 0 78 1 0 9           1 4 79 1 0 7           1 4
80 1 0 7           1 4 81 1 0 9           1 0 82 1 0 9           1 0 83 1 0 9  
        1 4 84 1 0 9           1 0

 

KEY Senior Loan
Amount(s) Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term 1 0       0.00   20111111 567,300.00 0.0438 360 2 0       0.00
  20110929 1,125,000.00 0.0488 360 3 0       0.00   20110926 886,800.00 0.0488
360 4 0       0.00   20110919 898,000.00 0.0475 360 5 0       0.00   20111012
1,290,000.00 0.0463 360 6 0       0.00   20110919 470,000.00 0.0488 360 7 0    
  0.00   20111003 440,000.00 0.0463 360 8 0       0.00   20111101 1,075,000.00
0.0475 360 9 0       0.00   20110923 979,000.00 0.0463 360 10 0       0.00  
20110920 448,000.00 0.0513 360 11 0       0.00   20110926 999,950.00 0.0463 360
12 0       200,000.00   20110923 990,000.00 0.0463 360 13 0       0.00  
20111006 680,000.00 0.0488 360 14 0       0.00   20111017 900,000.00 0.0463 360
15 0       0.00   20110930 650,000.00 0.0475 360 16 0       0.00   20110930
832,800.00 0.0450 360 17 0       0.00   20111026 611,250.00 0.0538 360 18 0    
  0.00   20111011 588,450.00 0.0463 360 19 0       0.00   20111005 572,000.00
0.0513 360 20 0       0.00   20111018 560,000.00 0.0475 360 21 0       0.00  
20110926 985,000.00 0.0463 360 22 0       0.00   20110928 989,050.00 0.0488 360
23 0       0.00   20110824 556,850.00 0.0525 360 24 0       0.00   20111107
798,000.00 0.0488 360 25 0       0.00   20111024 862,000.00 0.0500 360 26 0    
  0.00   20111111 757,000.00 0.0475 360 27 0       0.00   20111028 1,085,000.00
0.0463 360 28 0       0.00   20111031 445,000.00 0.0488 360 29 0       0.00  
20111102 1,020,000.00 0.0500 360 30 0       0.00   20111024 740,000.00 0.0450
360 31 0       0.00   20111104 748,700.00 0.0488 360 32 0       0.00   20111114
536,000.00 0.0500 360 33 0       0.00   20111101 772,000.00 0.0500 360 34 0    
  0.00   20111014 527,200.00 0.0488 360 35 0       0.00   20111108 688,000.00
0.0488 360 36 0       0.00   20111228 796,000.00 0.0475 360 37 0       0.00  
20111123 921,500.00 0.0450 360 38 0       0.00   20111215 640,000.00 0.0463 360
39 0       0.00   20111026 1,998,600.00 0.0475 360 40 0       0.00   20111230
615,000.00 0.0463 360 41 0       0.00   20111228 485,000.00 0.0475 360 42 0    
  0.00   20111117 999,999.00 0.0475 360 43 0       0.00   20111221 650,000.00
0.0438 360 44 0       0.00   20111201 620,250.00 0.0438 360 45 0       0.00  
20111209 689,850.00 0.0488 360 46 0       0.00   20111222 716,500.00 0.0450 360
47 0       0.00   20111217 494,400.00 0.0475 360 48 0       0.00   20111222
868,400.00 0.0475 360 49 0       0.00   20120106 1,160,000.00 0.0500 360 50 0  
    0.00   20111223 880,000.00 0.0475 360 51 0       0.00   20111014 610,000.00
0.0475 360 52 0       0.00   20120103 1,590,000.00 0.0450 360 53 0       0.00  
20120117 850,000.00 0.0463 360 54 0       0.00   20111229 807,000.00 0.0463 360
55 0       0.00   20120109 810,000.00 0.0475 360 56 0       0.00   20120118
575,000.00 0.0463 360 57 0       0.00   20111223 480,000.00 0.0475 360 58 0    
  125,000.00   20120120 913,000.00 0.0463 360 59 0       0.00   20120123
944,000.00 0.0450 360 60 0       0.00   20120125 775,000.00 0.0463 360 61 0    
  0.00   20111227 559,950.00 0.0463 360 62 0       0.00   20111228 600,000.00
0.0513 360 63 0       0.00   20120130 725,000.00 0.0450 360 64 0       0.00  
20120104 480,000.00 0.0450 360 65 0       0.00   20120106 713,000.00 0.0450 360
66 0       0.00   20120131 699,900.00 0.0463 360 67 0       250,000.00  
20120125 603,350.00 0.0438 360 68 0       0.00   20120126 720,000.00 0.0463 360
69 0       0.00   20111026 999,950.00 0.0475 360 70 0       0.00   20111026
944,000.00 0.0463 360 71 0       0.00   20111201 527,200.00 0.0475 360 72 0    
  0.00   20111130 499,000.00 0.0488 360 73 0       0.00   20111216 550,000.00
0.0438 360 74 0       0.00   20111216 792,000.00 0.0488 360 75 0       0.00  
20120120 452,600.00 0.0463 360 76 0       0.00   20120209 585,000.00 0.0425 360
77 0       0.00   20120120 696,000.00 0.0463 360 78 0       0.00   20120113
614,700.00 0.0450 360 79 0       0.00   20111230 520,000.00 0.0450 360 80 0    
  0.00   20120203 536,250.00 0.0500 360 81 0       0.00   20120123 880,000.00
0.0488 360 82 0       0.00   20120210 999,950.00 0.0463 360 83 0       0.00  
20120127 1,345,100.00 0.0475 360 84 0       0.00   20111110 1,095,000.00 0.0488
360

 

KEY Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type 1 360 20120101 1 0 0   561,993.66 0.0438 2,832.45 20120301 0 0
2 360 20111101 1 0 0   1,118,027.19 0.0488 5,953.59 20120301 0 0 3 360 20111101
1 0 0   881,303.56 0.0488 4,693.02 20120301 0 0 4 360 20111101 1 0 0  
887,226.42 0.0475 4,684.39 20120301 0 0 5 360 20111201 1 0 0   1,282,579.95
0.0463 6,632.40 20120301 0 0 6 360 20111101 1 0 0   467,086.91 0.0488 2,487.28
20120301 0 0 7 360 20111201 1 0 0   437,721.36 0.0463 2,262.21 20120301 0 0 8
360 20120101 1 0 0   1,070,926.41 0.0475 5,607.71 20120301 0 0 9 360 20111101 1
0 0   972,650.24 0.0463 5,033.43 20120301 0 0 10 360 20111101 1 0 0   445,064.30
0.0513 2,439.30 20120301 0 0 11 360 20111101 1 0 0   992,003.33 0.0463 5,141.14
20120301 0 0 12 360 20111101 1 0 0   983,578.91 0.0463 5,089.98 20120301 0 0 13
360 20111201 1 0 0   676,635.08 0.0488 3,598.62 20120301 0 0 14 360 20111201 1 0
0   895,105.96 0.0463 4,627.26 20120301 0 0 15 360 20111101 1 0 0   645,878.54
0.0475 3,390.71 20120301 0 0 16 360 20111101 1 0 0   827,275.33 0.0450 4,219.68
20120301 0 0 17 360 20111201 1 0 0   608,491.82 0.0538 3,422.82 20120301 0 0 18
360 20111201 1 0 0   585,402.57 0.0463 3,025.45 20120301 0 0 19 360 20111201 1 0
0   569,296.54 0.0513 3,114.47 20120301 0 0 20 360 20111201 1 0 0   557,164.98
0.0475 2,921.23 20120301 0 0 21 360 20111101 1 0 0   978,611.36 0.0463 5,064.27
20120301 0 0 22 360 20111101 1 0 0   979,859.82 0.0488 5,234.13 20120301 0 0 23
360 20111001 1 0 0   552,975.45 0.0525 3,074.95 20120301 0 0 24 360 20120101 1 0
0   795,044.42 0.0488 4,223.08 20120301 0 0 25 360 20111201 1 0 0   857,831.11
0.0500 4,627.40 20120301 0 0 26 360 20120101 1 0 0   752,956.79 0.0475 3,948.87
20120301 0 0 27 360 20111201 1 0 0   1,079,381.06 0.0463 5,578.41 20120301 0 0
28 360 20111201 1 0 0   442,797.96 0.0488 2,354.98 20120301 0 0 29 360 20111201
1 0 0   1,015,066.96 0.0500 5,475.58 20120301 0 0 30 360 20111201 1 0 0  
736,080.15 0.0450 3,749.47 20120301 0 0 31 360 20120101 1 0 0   745,926.79
0.0488 3,962.18 20120301 0 0 32 360 20120101 1 0 0   534,059.86 0.0500 2,877.36
20120301 0 0 33 360 20120101 1 0 0   769,205.61 0.0500 4,144.26 20120301 0 0 34
360 20111201 1 0 0   524,591.20 0.0488 2,789.99 20120301 0 0 35 360 20120101 1 0
0   685,451.82 0.0488 3,640.95 20120301 0 0 36 360 20120201 1 0 0   793,993.08
0.0475 4,152.31 20120301 0 0 37 360 20120101 1 0 0   916,236.87 0.0450 4,669.11
20120301 0 0 38 360 20120201 1 0 0   638,349.18 0.0463 3,290.49 20120301 0 0 39
360 20111201 1 0 0   1,988,482.06 0.0475 10,425.64 20120301 0 0 40 360 20120201
1 0 0   613,413.65 0.0463 3,161.96 20120301 0 0 41 360 20120201 1 0 0  
483,706.90 0.0475 2,529.99 20120301 0 0 42 360 20120101 1 0 0   996,209.62
0.0475 5,216.47 20120301 0 0 43 360 20120201 1 0 0   648,245.69 0.0438 3,245.35
20120301 0 0 44 360 20120201 1 0 0   618,575.98 0.0438 3,096.81 20120301 0 0 45
360 20120201 1 0 0   688,150.11 0.0488 3,650.74 20120301 0 0 46 360 20120201 1 0
0   714,609.42 0.0450 3,630.40 20120301 0 0 47 360 20120201 1 0 0   493,153.50
0.0475 2,579.02 20120301 0 0 48 360 20120201 1 0 0   866,210.53 0.0475 4,529.99
20120301 0 0 49 360 20120301 1 0 0   1,158,606.20 0.0500 6,227.13 20120301 0 0
50 360 20120201 1 0 0   877,781.28 0.0475 4,590.50 20120301 0 0 51 360 20111201
1 0 0   606,911.86 0.0475 3,182.05 20120301 0 0 52 360 20120301 1 0 0  
1,587,906.20 0.0450 8,056.30 20120301 0 0 53 360 20120301 1 0 0   848,905.85
0.0463 4,370.19 20120301 0 0 54 360 20120201 1 0 0   804,918.40 0.0463 4,149.11
20120301 0 0 55 360 20120301 1 0 0   808,980.91 0.0475 4,225.34 20120301 0 0 56
360 20120301 1 0 0   574,259.85 0.0463 2,956.30 20120301 0 0 57 360 20120201 1 0
0   478,789.79 0.0475 2,503.91 20120301 0 0 58 360 20120301 1 0 0   911,824.76
0.0463 4,694.09 20120301 0 0 59 360 20120301 1 0 0   942,756.89 0.0450 4,783.11
20120301 0 0 60 360 20120301 1 0 0   774,002.40 0.0463 3,984.58 20120301 0 0 61
360 20120201 1 0 0   558,505.66 0.0463 2,878.92 20120301 0 0 62 360 20120201 1 0
0   598,588.15 0.0513 3,266.92 20120301 0 0 63 360 20120301 1 0 0   724,045.28
0.0450 3,673.47 20120301 0 0 64 360 20120301 1 0 0   479,367.91 0.0450 2,432.09
20120301 0 0 65 360 20120301 1 0 0   712,061.08 0.0450 3,612.67 20120301 0 0 66
360 20120301 1 0 0   698,999.07 0.0463 3,598.46 20120301 0 0 67 360 20120301 1 0
0   602,537.27 0.0438 3,012.44 20120301 0 0 68 360 20120301 1 0 0   719,073.20
0.0463 3,701.80 20120301 0 0 69 360 20111201 1 0 0   994,887.76 0.0475 5,216.21
20120301 0 0 70 360 20111201 1 0 0   939,111.24 0.0463 4,853.48 20120301 0 0 71
360 20120101 1 0 0   525,202.25 0.0475 2,750.12 20120301 0 0 72 360 20120101 1 0
0   497,151.82 0.0488 2,640.75 20120301 0 0 73 360 20120201 1 0 0   548,485.40
0.0438 2,746.07 20120301 0 0 74 360 20120201 1 0 0   790,048.38 0.0488 4,191.33
20120301 0 0 75 360 20120301 1 0 0   452,017.40 0.0463 2,327.00 20120301 0 0 76
360 20120401 1 0 0   585,000.00 0.0425 2,877.85 20120301 0 0 77 360 20120301 1 0
0   695,104.09 0.0463 3,578.41 20120301 0 0 78 360 20120301 1 0 0   613,890.54
0.0450 3,114.59 20120301 0 0 79 360 20120201 1 0 0   518,627.91 0.0450 2,634.76
20120301 0 0 80 360 20120301 1 0 0   535,605.67 0.0500 2,878.71 20120301 0 0 81
360 20120301 1 0 0   878,917.97 0.0488 4,657.03 20120301 0 0 82 360 20120401 1 0
0   999,950.00 0.0463 5,141.14 20120301 0 0 83 360 20120301 1 0 0   1,343,407.67
0.0475 7,016.68 20120301 0 0 84 360 20120101 1 0 0   1,090,944.40 0.0488
5,794.83 20120301 0 0

 

KEY ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) 1                       2                       3                
      4                       5                       6                       7
                      8                       9                       10        
              11                       12                       13              
        14                       15                       16                    
  17                       18                       19                       20
                      21                       22                       23      
                24                       25                       26            
          27                       28                       29                  
    30                       31                       32                      
33                       34                       35                       36  
                    37                       38                       39        
              40                       41                       42              
        43                       44                       45                    
  46                       47                       48                       49
                      50                       51                       52      
                53                       54                       55            
          56                       57                       58                  
    59                       60                       61                      
62                       63                       64                       65  
                    66                       67                       68        
              69                       70                       71              
        72                       73                       74                    
  75                       76                       77                       78
                      79                       80                       81      
                82                       83                       84            
         

 

KEY Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast 1                         2                        
3                         4                         5                         6
                        7                         8                         9  
                      10                         11                         12  
                      13                         14                         15  
                      16                         17                         18  
                      19                         20                         21  
                      22                         23                         24  
                      25                         26                         27  
                      28                         29                         30  
                      31                         32                         33  
                      34                         35                         36  
                      37                         38                         39  
                      40                         41                         42  
                      43                         44                         45  
                      46                         47                         48  
                      49                         50                         51  
                      52                         53                         54  
                      55                         56                         57  
                      58                         59                         60  
                      61                         62                         63  
                      64                         65                         66  
                      67                         68                         69  
                      70                         71                         72  
                      73                         74                         75  
                      76                         77                         78  
                      79                         80                         81  
                      82                         83                         84  
                     

 

KEY Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment 1         0   106 1   0   2         0   302 4   1   3         0
  85 2   1   4         0   199 1   0   5         0   310 1   0   6         0  
142 2   0   7         0   202 1   0   8         0   82 2   0   9         0   279
1   0   10         0   314 2   1   11         0   175 1   0   12         0   59
2   1   13         0   87 1   0   14         0   289 1   0   15         0   193
2   1   16         0   182 2   1   17         0   148 3   1   18         0   204
2   0   19         0   28 1   1   20         0   165 2   0   21         0   95 1
  1   22         0   61 2   1   23         0   65 1   0   24         0   29 1  
0   25         0   185 3   1   26         0   38 1   1   27         0   159 1  
0   28         0   257 1   0   29         0   206 1   0   30         0   12 1  
1   31         0   216 3   0   32         0   191 1   0   33         0   189 2  
1   34         0   171 2   1   35         0   177 1   1   36         0   162 2  
0   37         0   172 1   0   38         0   173 1   0   39         0   141 2  
0   40         0   5 1   0   41         0   108 2   1   42         0   327 1   0
  43         0   145 1   1   44         0   183 1   0   45         0   180 2   0
  46         0   243 1   1   47         0   125 1   1   48         0   359 1   1
  49         0   195 2   1   50         0   188 2   0   51         0   22 2   0
  52         0   230 4   1   53         0   196 1   1   54         0   186 1   1
  55         0   84 1   0   56         0   83 1   0   57         0   144 2   0  
58         0   124 2   1   59         0   14 1   1   60         0   30 1   1  
61         0   45 2   0   62         0   323 2   1   63         0   93 2   1  
64         0   184 1   0   65         0   49 1   0   66         0   286 2   0  
67         0   208 1   0   68         0   119 4   0   69         0   228 1   1  
70         0   272 1   0   71         0   176 1   1   72         0   241 2   0  
73         0   79 2   0   74         0   9 2   0   75         0   236 2   0   76
        0   179 1   0   77         0   210 2   1   78         0   161 1   0   79
        0   92 1   0   80         0   20 2   0   81         0   42 1   1   82  
      0   77 2   1   83         0   200 3   1   84         0   111 1   0  

 

KEY Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO 1 31.30   0.00 1               790 2 9.92 12.00 0.00 1 20120227            
759 3 1.83 4.00 2.50 1 20120227             695 4 2.00   2.50 1 20120227        
    768 5 7.10   14.00 1               791 6 4.00   0.00 1 20120227            
792 7 37.80   9.00 1               783 8 3.00 3.00 3.25 1               797 9
22.00   17.00 1 20120227             704 10 5.00 10.00 0.00 1 20120227          
  784 11 12.00   1.50 1 20120227             780 12 2.50   1.00 1 20120227      
      778 13 14.00 3.00 10.00 1               762 14 1.70   2.00 1              
756 15 10.00   0.00 1 20120227             774 16 31.00   0.00 1 20120227      
      793 17 12.00   0.00 1               722 18 1.30 5.00 0.00 1              
762 19 12.00   11.00 1               792 20 11.00   0.00 1               772 21
18.00   2.00 1 20120227             805 22 12.00 7.00 2.50 1 20120227          
  728 23 0.20   0.00 1 20120227             773 24 1.50 1.00 0.00 1            
  772 25 6.00 9.00 1.08 1               736 26 0.67   0.33 1               721
27 18.00   10.00 1               706 28 4.10   13.00 1               788 29 4.17
  0.00 1               791 30 35.00   6.00 1 20120227             737 31 2.90  
0.00 1               783 32 13.00   0.00 1               775 33 21.00 10.00 0.00
1               801 34 11.00 2.00 0.00 1               779 35 15.00   14.00 1  
            763 36 4.00   0.00 1               801 37 3.75   0.75 1            
  779 38 2.50   6.50 1               779 39 8.00   1.00 1               770 40
9.00 5.00 5.00 1               795 41 31.00 11.00 7.00 1               797 42
2.00   0.17 1               771 43 21.00   19.00 1               774 44 7.00  
0.67 1               760 45 12.90   0.00 1               780 46 22.00 22.00
16.00 1               754 47 11.60 12.00 2.00 1               771 48 20.00  
12.00 1               793 49 25.00   3.00 1               775 50 15.00   11.00 1
              783 51 10.00   0.00 1               753 52 29.00 0.00 0.00 1      
        766 53 7.00 7.00 3.00 1               723 54 20.00 2.00 10.00 1        
      765 55 8.00 0.00 11.00 1               706 56 1.00 1.00 11.00 1          
    745 57 4.00   0.00 1               790 58 25.00 25.00 19.00 1              
769 59 30.00 30.00 24.00 1               767 60 24.00 24.00 0.00 1              
787 61 11.00 0.00 0.00 1               780 62 9.00 7.00 0.00 1               809
63 16.00 0.00 0.00 1               748 64 0.00 28.00 2.00 1               786 65
0.00 0.00 15.00 1               771 66 16.00   0.00 1               764 67 3.00
4.00 7.00 1               813 68 0.00 0.00 5.00 1               792 69 7.00  
4.60 1               782 70 3.10 0.00 3.00 1               772 71 4.00 2.00 4.67
1               766 72 0.00 0.00 22.00 1               797 73 0.30 0.00 0.00 1  
            752 74 6.50 7.00 0.00 1               792 75 2.00   3.00 1          
    814 76 7.00 0.00 4.00 1               773 77 7.00 15.00 5.00 1              
779 78 6.00   6.00 1               801 79 8.00   0.00 1               796 80
3.00 0.00 0.00 1               788 81 8.00 0.00 0.25 1               769 82 7.00
0.00 2.00 1               770 83 25.00 10.00 7.00 1               734 84 9.00
2.59 3.00 1               746

 

KEY Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio 1                       2 771                     3 713                  
  4 760                     5                       6 801                     7
                      8                       9 750                     10 781  
                  11 791                     12 773                     13      
                14                       15 769                     16 786      
              17                       18                       19              
        20                       21 802                     22 751              
      23 773                     24                       25                    
  26                       27                       28                       29
                      30 743                     31                       32    
                  33                       34                       35          
            36                       37                       38                
      39                       40                       41                      
42                       43                       44                       45  
                    46                       47                       48        
              49                       50                       51              
        52                       53                       54                    
  55                       56                       57                       58
                      59                       60                       61      
                62                       63                       64            
          65                       66                       67                  
    68                       69                       70                      
71                       72                       73                       74  
                    75                       76                       77        
              78                       79                       80              
        81                       82                       83                    
  84                      

 

KEY Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level 1 000000000000     21,333.33 0.00 0.00 0.00 21,333.33
21,333.33 1 5 2 000000000000     38,912.00 4,333.00 -788.00 973.00 43,245.00
43,430.75 1 5 3 000000000000     23,493.00 16,675.00 2,608.00 0.00 40,168.00
42,776.00 1 5 4 000000000000     29,083.34   0.00   29,083.34 29,083.34 1 5 5
000000000000     20,356.12 0.00 7,006.29 0.00 20,356.12 27,362.41 1 5 6
000000000000     13,025.00 0.00 0.00 0.00 13,025.00 13,025.00 1 5 7 000000000000
    18,400.81 0.00 0.00 0.00 18,400.81 18,400.81 1 5 8 000000000000    
23,192.34 31,550.00 0.00 -241.00 54,742.34 54,501.09 1 5 9 000000000000    
19,166.68 0.00 -1,306.33 0.00 19,166.68 17,860.35 1 5 10 000000000000    
17,657.00 11,407.00 0.00 0.00 29,064.00 29,064.00 1 5 11 000000000000    
12,859.40 0.00 83,195.71 0.00 12,859.40 96,055.11 1 5 12 000000000000    
36,863.00   359.00   36,863.00 37,222.00 1 5 13 000000000000     14,600.00
12,833.00 0.00 0.00 27,433.00 27,433.00 1 5 14 000000000000     49,334.13   0.00
  49,334.13 49,334.13 1 5 15 000000000000     104,862.00   0.00   104,862.00
104,862.00 1 5 16 000000000000     36,791.00   13,916.34   36,791.00 50,707.34 1
5 17 000000000000     43,548.46   0.00   43,548.46 43,548.46 1 5 18 000000000000
    6,000.00 12,750.00 16.83 -292.00 18,750.00 18,475.26 1 5 19 000000000000    
6,125.00   9,712.00   6,125.00 15,837.00 1 5 20 000000000000     18,333.34 0.00
15,591.30 -453.00 18,333.34 33,471.64 1 5 21 000000000000     0.00   59,182.00  
0.00 59,182.00 1 5 22 000000000000     35,000.00 10,000.00 0.00 0.00 45,000.00
45,000.00 1 5 23 000000000000     11,666.67 0.00 0.00 0.00 11,666.67 11,666.67 1
5 24 000000000000     29,054.91 7,500.00 -1,399.38 0.00 36,554.91 35,155.53 1 5
25 000000000000     57,141.00 5,661.00 0.00 0.00 62,802.00 62,802.00 1 5 26
000000000000     12,916.66   0.00   12,916.66 12,916.66 1 5 27 000000000000    
26,084.63   0.00   26,084.63 26,084.63 1 5 28 000000000000     17,614.13   0.00
  17,614.13 17,614.13 1 5 29 000000000000     15,416.67   1,474.58   15,416.67
16,891.25 1 5 30 000000000000     12,408.34 0.00 4,684.29 0.00 12,408.34
17,092.63 1 5 31 000000000000     10,499.99   19,807.49   10,499.99 30,307.48 1
5 32 000000000000     17,333.34   15,595.63   17,333.34 32,928.97 1 5 33
000000000000     18,297.00 6,240.00 -146.00 -28.00 24,537.00 24,363.25 1 5 34
000000000000     16,665.00 10,000.00 0.00 -443.00 26,665.00 26,222.21 1 5 35
000000000000     14,924.57   2,327.00   14,924.57 17,251.57 1 5 36 000000000000
    26,000.00   0.00   26,000.00 26,000.00 1 5 37 000000000000     18,750.00  
1,666.67   18,750.00 20,416.67 1 5 38 000000000000     21,326.52 0.00 -6.50 0.00
21,326.52 21,320.02 1 5 39 000000000000     25,604.00   35,148.00   25,604.00
60,752.00 1 5 40 000000000000     0.00 16,022.50 8,722.96 0.00 16,022.50
24,745.46 1 5 41 000000000000     0.00 0.00 8,367.00 3,302.00 0.00 11,669.00 1 5
42 000000000000     0.00 0.00 -550.50 46,931.33 0.00 46,380.83 1 5 43
000000000000     3,412.00   7,086.00   3,412.00 10,498.00 1 5 44 000000000000  
  0.00   32,552.00   0.00 32,552.00 1 5 45 000000000000     14,397.17 0.00
5,364.35 0.00 14,397.17 19,761.52 1 5 46 000000000000     12,135.04 4,164.36
0.00 0.00 16,299.40 16,299.40 1 5 47 000000000000     11,574.00 2,484.00
2,484.00 0.00 14,058.00 16,542.00 1 5 48 000000000000     17,014.00   0.00  
17,014.00 17,014.00 1 5 49 000000000000     35,166.00   -700.00   35,166.00
34,466.00 1 5 50 000000000000     14,916.67   4,419.81   14,916.67 19,336.48 1 5
51 000000000000     22,112.28   0.00   22,112.28 22,112.28 1 5 52 000000000000  
  73,646.21 0.00 16,788.00 0.00 73,646.21 90,434.21 1 5 53 000000000000    
12,659.56 12,723.68 -645.35 0.00 25,383.24 24,737.89 1 5 54 000000000000    
14,831.00 648.00 0.00 0.00 15,479.00 15,479.00 1 5 55 000000000000     18,750.00
0.00 0.00 0.00 18,750.00 18,750.00 1 5 56 000000000000     16,293.41 5,416.66
0.00 0.00 21,710.07 21,710.07 1 5 57 000000000000     10,877.75   16,255.65  
10,877.75 27,133.40 1 5 58 000000000000     17,698.00 10,189.00 -2,661.00
1,143.00 27,887.00 26,369.00 1 5 59 000000000000     5,583.67 5,583.67 4,233.00
0.00 11,167.34 15,400.34 1 5 60 000000000000     10,208.69 9,130.43 0.00 0.00
19,339.12 19,339.12 1 5 61 000000000000     33,800.00 0.00 -3,107.07 0.00
33,800.00 30,692.93 1 5 62 000000000000     6,642.50 0.00 -1,568.00 14,077.00
6,642.50 19,151.50 1 5 63 000000000000     44,173.14 0.00 0.00 0.00 44,173.14
44,173.14 1 5 64 000000000000     5,045.46 22,416.00 -3,476.09 0.00 27,461.46
23,985.37 1 5 65 000000000000     6,802.24 0.00 6,707.83 0.00 6,802.24 13,510.07
1 5 66 000000000000     16,878.73 2,740.96 0.00 0.00 19,619.69 19,619.69 1 5 67
000000000000     0.00 0.00 6,209.08 7,103.12 0.00 13,312.20 1 5 68 000000000000
    0.00 0.00 15,764.14 0.00 0.00 15,764.14 1 5 69 000000000000     14,396.00  
0.00   14,396.00 14,396.00 1 5 70 000000000000     24,583.33 0.00 -462.67 0.00
24,583.33 24,120.66 1 5 71 000000000000     34,483.25 -57.33 -134.35 0.00
34,425.92 34,291.57 1 4 72 000000000000     0.00 0.00 6,138.80 1,334.38 0.00
7,473.18 1 5 73 000000000000     17,916.67 0.00 0.00 0.00 17,916.67 17,916.67 1
5 74 000000000000     15,773.34 16,778.08 0.00 0.00 32,551.42 32,551.42 1 5 75
000000000000     21,923.08   -2,528.54   21,923.08 19,394.54 1 5 76 000000000000
    10,157.83 0.00 5,412.85 0.00 10,157.83 15,570.68 1 5 77 000000000000    
1,970.00 16,723.17 -690.99 0.00 18,693.17 18,002.18 1 4 78 000000000000     0.00
  10,861.50   0.00 10,861.50 1 5 79 000000000000     12,500.02   0.00  
12,500.02 12,500.02 1 5 80 000000000000     17,136.95 7,399.58 -3,425.28 0.00
24,536.53 21,111.25 1 5 81 000000000000     41,666.67 0.00 0.00 0.00 41,666.67
41,666.67 1 5 82 000000000000     48,413.49 0.00 0.00 0.00 48,413.49 48,413.49 1
5 83 000000000000     33,797.29 1,015.72 -4,354.00 0.00 34,813.01 30,459.01 1 5
84 000000000000     10,000.00 15,134.00 0.00 0.00 25,134.00 25,134.00 1 5

 

KEY Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds 1   3   4   111,601.22 6,111.04 0.2865     100.00 2   3   4   279,884.78
9,014.83 0.2076     100.00 3   3   4   1,004,521.62 7,361.49 0.1721       4   3
  4   203,076.44 6,353.37 0.2185       5   3   4   355,195.03 8,840.79 0.3231  
    6   3   3   119,289.46 3,664.56 0.2813     100.00 7   3   4   37,088.68
3,948.67 0.2146       8   3   4   252,889.05 11,142.86 0.2045       9   3   4  
270,136.43 7,752.98 0.4341       10   3   4   60,232.22 7,020.26 0.2415    
100.00 11   3   4   223,202.19 6,983.40 0.0727       12   3   4   102,644.87
9,187.39 0.2468       13   3   4   46,796.58 6,845.25 0.2495       14   3   4  
165,835.62 9,218.23 0.1869       15   3   4   296,829.31 8,279.48 0.0790    
100.00 16   3   4   1,250,175.45 14,557.32 0.2871     100.00 17   3   4  
495,337.93 8,236.80 0.1891     100.00 18   3   4   92,901.94 5,222.96 0.2827    
100.00 19   3   4   27,100.76 5,590.60 0.3530       20   3   4   1,154,856.94
9,735.80 0.2909     100.00 21   3   4   171,003.20 10,790.18 0.1823       22   3
  4   311,841.66 14,703.48 0.3267       23   3   4   112,257.19 5,141.12 0.4407
    100.00 24   3   4   161,874.51 8,085.91 0.2300     100.00 25   3   4  
150,659.29 16,631.04 0.2648       26   3   4   130,332.66 6,310.31 0.4885      
27   3   4   731,450.00 11,808.46 0.4527       28   3   4   271,307.75 3,497.51
0.1986       29   3   4   132,627.07 7,161.74 0.4240     100.00 30   3   4  
37,829.16 6,940.33 0.4060       31   3   4   127,352.59 10,629.89 0.3507    
100.00 32   3   4   49,416.98 11,418.71 0.3468     24.34 33   3   4  
1,301,717.58 8,784.10 0.3605     100.00 34   3   4   222,890.49 7,619.52 0.2906
    100.00 35   3   4   138,040.63 7,380.45 0.4278       36   3   4   113,256.01
10,448.98 0.4019     100.00 37   3   4   101,684.84 9,152.79 0.4483       38   3
  4   355,350.36 6,174.28 0.2896       39   3   4   341,223.28 25,442.94 0.4188
      40   3   4   597,688.86 5,146.24 0.2080       41   3   4   198,599.91
4,073.86 0.3491       42   3   4   3,109,687.56 7,402.38 0.1596       43   3   4
  543,900.17 4,620.09 0.4401       44   3   4   75,803.25 6,162.91 0.1893      
45   3   4   187,561.55 9,102.16 0.4606     67.00 46   3   4   82,657.47
6,804.05 0.4174       47   3   4   1,787,153.97 4,904.70 0.2965       48   3   4
  208,052.21 9,761.90 0.5738       49   3   4   260,955.78 10,751.53 0.3119    
  50   3   4   509,554.27 7,237.01 0.3743       51   3   4   77,307.85 8,408.31
0.3803     93.66 52   3   4   1,877,850.30 12,362.99 0.1367     100.00 53   3  
4   145,047.52 7,075.26 0.2860       54   3   4   98,869.00 6,671.53 0.4310    
  55   3   4   1,064,210.79 5,411.51 0.2886       56   3   4   192,864.28
4,711.17 0.2170       57   3   4   72,809.40 6,195.31 0.2283     100.00 58   3  
4   429,854.10 12,630.88 0.4790       59   3   4   231,475.56 6,597.63 0.4284  
    60   3   4   189,741.37 6,406.16 0.3313     100.00 61   3   4   229,694.51
7,116.95 0.2319     100.00 62   3   4   65,298.80 5,416.29 0.2828     100.00 63
  3   4   304,400.09 6,893.04 0.1560     100.00 64   3   4   152,239.66 7,190.14
0.2998       65   3   4   4,710,053.12 5,591.66 0.4139       66   3   4  
324,982.32 8,710.22 0.4440     100.00 67   3   4   251,465.89 5,981.42 0.4493  
    68   3   4   1,247,587.99 7,025.19 0.4456       69   3   4   48,660.52
6,586.17 0.4575       70   3   4   58,520.60 6,963.63 0.2887       71   3   4  
535,021.57 5,630.68 0.1642       72   3   4   165,723.72 3,073.72 0.4113      
73   3   4   1,340,944.94 5,047.13 0.2817     100.00 74   3   4   169,934.33
8,215.98 0.2524     100.00 75   3   4   61,740.33 5,504.81 0.2838       76   3  
4   166,600.00 6,886.74 0.4423       77   3   4   169,581.72 5,991.00 0.3328    
  78   3   4   75,463.00 3,525.16 0.3246       79   3   4   304,438.49 3,190.93
0.2553     100.00 80   3   4   108,724.59 7,174.78 0.3399     100.00 81   3   4
  125,787.64 7,526.92 0.1806       82   3   4   181,393.86 11,013.05 0.2275    
  83   3   4   212,541.83 13,662.33 0.4485       84   3   4   249,198.97
9,204.07 0.3662      

 

KEY City State Postal Code Property Type Occupancy Sales Price Original
Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date 1 THE WOODLANDS TX 77389 7 1 709,132.00 735,000.00 3 20111021 2
CHULA VISTA CA 91914 7 1 1,500,000.00 1,500,000.00 3 20110913 3 WASHINGTON DC
20016 1 1   1,390,000.00 3 20110810 4 SAN DIEGO CA 92103 1 1   1,225,000.00 3
20110818 5 LOS ALTOS CA 94024 1 1   2,400,000.00 3 20110908 6 EDEN PRAIRIE MN
55347 7 1 587,500.00 625,000.00 3 20110824 7 LILYDALE MN 55118 7 1   640,000.00
3 20110826 8 SAN MARINO CA 91108 1 1   1,565,000.00 3 20110928 9 MANHATTAN BEACH
CA 90266 1 1   1,650,000.00 3 20110817 10 PENSACOLA FL 32501 1 1 560,000.00
560,000.00 3 20110811 11 RICHMOND VA 23221 7 1   1,497,500.00 3 20110909 12
ARNOLD MD 21012 7 1   1,500,000.00 3 20110825 13 CLARKSVILLE MD 21029 7 1  
850,000.00 3 20110823 14 GULF BREEZE FL 32561 1 1   1,200,000.00 3 20110826 15
MOUNT PLEASANT SC 29464 1 1 965,000.00 1,000,000.00 3 20110907 16 GRAFORD TX
76449 1 2 1,041,048.00 1,045,000.00 3 20110919 17 DALLAS TX 75201 4 1 815,000.00
900,000.00 3 20111012 18 DALLAS TX 75205 1 1 938,475.00 1,075,000.00 3 20110826
19 DAVIDSON NC 28036 7 1   720,000.00 3 20110811 20 FLEMING ISLAND FL 32003 7 1
860,000.00 878,000.00 3 20110926 21 UNIVERSITY PARK TX 75225 7 1   1,310,000.00
3 20110829 22 DALLAS TX 75229 1 1   1,325,000.00 3 20110908 23 THE WOODLANDS TX
77389 7 1 701,716.00 700,000.00 3 20110801 24 ENGLEWOOD NJ 07631 1 1 997,500.00
1,025,000.00 3 20111020 25 PEORIA AZ 85383 7 1   1,250,000.00 3 20110810 26
AUSTIN TX 78746 1 1   1,100,000.00 3 20111006 27 UNIVERSITY PARK TX 75205 1 1  
1,550,000.00 3 20110515 28 SAN JOSE CA 95124 1 1   685,000.00 3 20110920 29
PACIFIC PALISADES CA 90272 1 1 1,275,000.00 1,275,000.00 3 20110914 30 LEAWOOD
KS 66224 7 1   1,200,000.00 3 20110818 31 HENDERSON NV 89052 7 1 935,913.00
1,000,000.00 3 20111013 32 DALLAS TX 75230 1 1 670,000.00 805,000.00 3 20111020
33 AUSTIN TX 78731 1 1 965,000.00 970,000.00 3 20110927 34 UNIVERSITY PARK TX
75205 1 1 659,000.00 680,000.00 3 20110928 35 FORT WORTH TX 76107 1 1  
1,175,000.00 3 20110822 36 DALLAS TX 75225 1 1 995,000.00 995,000.00 3 20111212
37 DALLAS TX 75225 1 1   1,295,850.00 3 20111027 38 PLANO TX 75093 7 1  
800,000.00 3 20111019 39 DALLAS TX 75225 1 1   2,664,800.00 3 20110816 40 FORT
WORTH TX 76107 7 1   1,000,000.00 3 20111216 41 BUDA TX 78610 7 1   630,000.00 3
20111205 42 DELAFIELD WI 53018 1 1   1,620,000.00 3 20110815 43 WESTPORT CT
06880 1 1   1,170,000.00 3 20111116 44 DALLAS TX 75214 1 1   827,000.00 3
20111006 45 AUSTIN TX 78746 7 1 945,000.00 1,000,000.00 3 20111109 46 GREENWOOD
VILLAGE CO 80121 7 1   1,350,000.00 3 20111204 47 HOUSTON TX 77024 7 1  
1,000,000.00 3 20111003 48 Highland Park TX 75205 1 1   3,400,000.00 3 20111122
49 PLANO TX 75024 7 1   1,450,000.00 3 20110916 50 DALLAS TX 75230 1 1  
1,300,000.00 3 20111007 51 SOUTHLAKE TX 76092 7 1 819,089.00 885,000.00 3
20111007 52 COTO DE CAZA CA 92679 7 1 2,650,000.00 2,650,000.00 3 20111121 53
AUSTIN TX 78703 1 1   1,200,000.00 3 20111121 54 UNIVERSITY PARK TX 75225 1 1  
1,015,000.00 3 20111123 55 UPPERCO MD 21155 1 1   1,300,000.00 3 20111128 56
COCKEYSVILLE MD 21030 1 1   875,000.00 3 20111202 57 DALLAS TX 75214 1 1
730,000.00 730,000.00 3 20111206 58 GREEN LAKE WI 53946 1 2   2,550,000.00 3
20111207 59 STUART FL 34996 1 1   1,750,000.00 3 20111208 60 TROUTMAN NC 28166 7
1 1,075,000.00 1,150,000.00 3 20111209 61 AUSTIN TX 78732 7 1 699,999.00
700,000.00 3 20111210 62 SACRAMENTO CA 95816 1 1 855,000.00 855,000.00 3
20111216 63 CARY NC 27513 7 1 1,225,000.00 1,250,000.00 3 20111221 64 Hot
Springs Village AR 71909 7 2   660,000.00 3 20111221 65 DEVON PA 19333 1 1  
1,535,000.00 3 20120103 66 RALEIGH NC 27613 7 1 999,900.00 1,000,000.00 3
20120105 67 DALLAS TX 75209 1 1   1,350,000.00 3 20120105 68 CELINA TX 75009 1 1
  900,000.00 3 20120106 69 SOLANA BEACH CA 92075 7 1   1,300,000.00 3 20110715
70 HOUSTON TX 77005 1 1   1,205,000.00 3 20110827 71 HOUSTON TX 77055 1 1  
1,020,000.00 3 20111109 72 BASS LAKE CA 93604 1 1   650,000.00 3 20111110 73
ALPHARETTA GA 30004 7 1 950,000.00 950,000.00 3 20111123 74 DOWNERS GROVE IL
60515 1 1 990,000.00 990,000.00 3 20111129 75 FLOWER MOUND TX 75022 7 1  
610,000.00 3 20120106 76 SAN ANTONIO TX 78232 1 1   1,200,000.00 3 20120116 77
KANSAS CITY MO 64110 7 1   1,000,000.00 3 20111229 78 TOWNSEND TN 37882 1 1  
825,000.00 3 20111122 79 KNOXVILLE TN 37922 1 1 650,000.00 652,000.00 3 20111212
80 DESTIN FL 32541 7 2 715,000.00 725,000.00 3 20120112 81 SOUTHLAKE TX 76092 7
1   1,100,000.00 3 20111116 82 DALLAS TX 75229 1 1   2,400,000.00 3 20120113 83
NISSWA MN 56468 1 2   2,150,000.00 3 20111209 84 UNIVERSITY PARK TX 75205 1 1  
1,600,000.00 3 20111013

 

KEY Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name 1               0.8000 0.8000 0 0 2               0.7500 0.7500 0 0
3               0.6380 0.6380 0 0 4               0.7331 0.7331 0 0 5          
    0.5375 0.5375 0 0 6               0.8000 0.8000 0 0 7               0.6875
0.6875 0 0 8               0.6869 0.6869 0 0 9               0.5933 0.5933 0 0
10               0.8000 0.8000 0 0 11               0.6678 0.6678 0 0 12        
      0.7933 0.6600 0 0 13               0.8000 0.8000 0 0 14              
0.7500 0.7500 0 0 15               0.6736 0.6736 0 0 16               0.8000
0.8000 0 0 17               0.7500 0.7500 0 0 18               0.6270 0.6270 0 0
19               0.7944 0.7944 0 0 20               0.6512 0.6512 0 0 21        
      0.7519 0.7519 0 0 22               0.7465 0.7465 0 0 23              
0.7955 0.7955 0 0 24               0.8000 0.8000 0 0 25               0.6896
0.6896 0 0 26               0.6882 0.6882 0 0 27               0.7000 0.7000 0 0
28               0.6496 0.6496 0 0 29               0.8000 0.8000 0 0 30        
      0.6167 0.6167 0 0 31               0.8000 0.8000 0 0 32              
0.8000 0.8000 0 0 33               0.8000 0.8000 0 0 34               0.8000
0.8000 0 0 35               0.5855 0.5855 0 0 36               0.8000 0.8000 0 0
37               0.7111 0.7111 0 0 38               0.8000 0.8000 0 0 39        
      0.7500 0.7500 0 0 40               0.6150 0.6150 0 0 41              
0.7698 0.7698 0 0 42               0.6173 0.6173 0 0 43               0.5556
0.5556 0 0 44               0.7500 0.7500 0 0 45               0.7300 0.7300 0 0
46               0.5307 0.5307 0 0 47               0.4944 0.4944 0 0 48        
      0.2554 0.2554 0 0 49               0.8000 0.8000 0 0 50              
0.6769 0.6769 0 0 51               0.7447 0.7447 0 0 52               0.6000
0.6000 0 0 53               0.7083 0.7083 0 0 54               0.7951 0.7951 0 0
55               0.6231 0.6231 0 0 56               0.6571 0.6571 0 0 57        
      0.6575 0.6575 0 0 58               0.4071 0.3580 0 0 59              
0.5394 0.5394 0 0 60               0.7209 0.7209 0 0 61               0.7999
0.7999 0 0 62               0.7018 0.7018 0 0 63               0.5918 0.5918 0 0
64               0.7273 0.7273 0 0 65               0.4645 0.4645 0 0 66        
      0.7000 0.7000 0 0 67               0.6321 0.4469 0 0 68              
0.8000 0.8000 0 0 69               0.7692 0.7692 0 0 70               0.7834
0.7834 0 0 71               0.5169 0.5169 0 0 72               0.7677 0.7677 0 0
73               0.5790 0.5790 0 0 74               0.8000 0.8000 0 0 75        
      0.7420 0.7420 0 0 76               0.4875 0.4875 0 0 77              
0.6960 0.6960 0 0 78               0.7451 0.7451 0 0 79               0.8000
0.8000 0 0 80               0.7500 0.7500 0 0 81               0.8000 0.8000 0 0
82               0.4167 0.4167 0 0 83               0.6256 0.6256 0 0 84        
      0.6844 0.6844 0 0

 

KEY Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment 1 0                       2 0                       3 0                
      4 0                       5 0                       6 0                  
    7 0                       8 0                       9 0                    
  10 0                       11 0                       12 0                    
  13 0                       14 0                       15 0                    
  16 0                       17 0                       18 0                    
  19 0                       20 0                       21 0                    
  22 0                       23 0                       24 0                    
  25 0                       26 0                       27 0                    
  28 0                       29 0                       30 0                    
  31 0                       32 0                       33 0                    
  34 0                       35 0                       36 0                    
  37 0                       38 0                       39 0                    
  40 0                       41 0                       42 0                    
  43 0                       44 0                       45 0                    
  46 0                       47 0                       48 0                    
  49 0                       50 0                       51 0                    
  52 0                       53 0                       54 0                    
  55 0                       56 0                       57 0                    
  58 0                       59 0                       60 0                    
  61 0                       62 0                       63 0                    
  64 0                       65 0                       66 0                    
  67 0                       68 0                       69 0                    
  70 0                       71 0                       72 0                    
  73 0                       74 0                       75 0                    
  76 0                       77 0                       78 0                    
  79 0                       80 0                       81 0                    
  82 0                       83 0                       84 0                    
 

 

KEY Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount 1             2             3             4             5             6  
          7             8             9             10             11          
  12             13             14             15             16             17
            18             19             20             21             22      
      23             24             25             26             27            
28             29             30             31             32             33  
          34             35             36             37             38        
    39             40             41             42             43            
44             45             46             47             48             49  
          50             51             52             53             54        
    55             56             57             58             59            
60             61             62             63             64             65  
          66             67             68             69             70        
    71             72             73             74             75            
76             77             78             79             80             81  
          82             83             84            

 

KEY Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date Primary Borrower
Wage Income (Salary) Primary Borrower Wage Income (Bonus) Primary Borrower Wage
Income (Commission) 1     32.00   0.00 20411201 21,333.00 0.00 0.00 2     3.00
23.00 0.00 20411001 38,912.00 0.00 0.00 3     10.00 10.00 0.00 20411001
23,493.00 0.00 0.00 4     18.00   0.00 20411001 29,083.00 0.00 0.00 5     25.00
  0.00 20411101 20,356.00 10,061.00 0.00 6     37.00   0.00 20411001 13,025.00
0.00 0.00 7     38.00   0.00 20411101 18,401.00 0.00 0.00 8     11.00 11.00 0.00
20411201 23,192.00 0.00 0.00 9     22.00   0.00 20411001 19,167.00 0.00 0.00 10
    11.00 10.00 0.00 20411001 17,657.00 0.00 0.00 11     12.00   0.00 20411001
12,859.00 82,917.00 0.00 12     15.00   200,000.00 20411001 36,863.00 0.00 0.00
13     14.00 20.00 0.00 20411101 14,600.00 0.00 0.00 14     13.00   0.00
20411101 49,334.00 0.00 0.00 15     25.00   0.00 20411001 104,862.00 0.00 0.00
16     31.00   0.00 20411001 36,791.00 0.00 0.00 17     20.00   0.00 20411101
43,548.00 0.00 0.00 18     10.00 6.00 0.00 20411101 6,000.00 0.00 0.00 19    
13.00   0.00 20411101 6,125.00 0.00 0.00 20     11.00   0.00 20411101 18,333.00
9,959.00 5,632.00 21     18.00   0.00 20411001 0.00 0.00 0.00 22     12.00 7.00
0.00 20411001 35,000.00 0.00 0.00 23     16.00   0.00 20410901 11,667.00 0.00
0.00 24     3.00 3.00 0.00 20411201 29,055.00 0.00 0.00 25     5.00 10.00 0.00
20411101 57,141.00 0.00 0.00 26     11.00   0.00 20411201 12,917.00 0.00 0.00 27
    18.00   0.00 20411101 26,085.00 0.00 0.00 28     30.00   0.00 20411101
17,614.00 0.00 0.00 29     8.00   0.00 20411101 15,417.00 1,668.00 0.00 30    
19.00   0.00 20411101 12,408.00 0.00 0.00 31     20.00   0.00 20411201 10,500.00
19,807.00 0.00 32     31.00   0.00 20411201 17,333.00 0.00 0.00 33     34.00
33.00 0.00 20411201 18,297.00 0.00 0.00 34     11.00 19.00 0.00 20411101
16,665.00 0.00 0.00 35     15.00   0.00 20411201 14,925.00 0.00 0.00 36    
12.00   0.00 20420101 26,000.00 0.00 0.00 37     30.00   0.00 20411201 18,750.00
1,666.67 0.00 38     16.00   0.00 20420101 21,326.52 0.00 0.00 39     14.00  
0.00 20411101 25,604.00 44,204.00 0.00 40     41.00 29.00 0.00 20420101 0.00
0.00 0.00 41     36.00 11.00 0.00 20420101 0.00 0.00 0.00 42     2.00   0.00
20411201 0.00 0.00 0.00 43     21.00   0.00 20420101 3,412.00 0.00 0.00 44    
20.00   0.00 20420101 0.00 0.00 0.00 45     13.00   0.00 20420101 14,397.17
5,364.35 0.00 46     22.00 31.00 0.00 20420101 12,135.04 0.00 0.00 47     11.60
11.60 0.00 20420101 11,574.00 0.00 0.00 48     20.00   0.00 20420101 17,014.00
0.00 0.00 49     25.00   0.00 20420201 35,166.00 0.00 0.00 50     24.00   0.00
20420101 14,916.67 6,712.50 0.00 51     13.00   0.00 20411101 22,112.28 0.00
0.00 52     30.00 0.00 0.00 20420201 73,646.21 0.00 0.00 53     8.00 8.00 0.00
20420201 12,659.56 0.00 0.00 54     20.00 3.00 0.00 20420101 14,831.00 0.00 0.00
55     8.00 0.00 0.00 20420201 18,750.00 0.00 0.00 56     20.00 1.00 0.00
20420201 16,293.41 0.00 0.00 57     6.00   0.00 20420101 10,877.75 17,554.65
0.00 58     25.00 25.00 0.00 20420201 17,698.00 0.00 0.00 59     30.00 30.00
0.00 20420201 5,583.67 0.00 0.00 60     24.00 24.00 0.00 20420201 10,208.69 0.00
0.00 61     31.00 0.00 0.00 20420101 33,800.00 0.00 0.00 62     9.00 11.00 0.00
20420101 6,642.50 0.00 0.00 63     21.00 0.00 0.00 20420201 44,173.14 0.00 0.00
64     0.00 28.00 0.00 20420201 5,045.46 0.00 0.00 65     0.00 0.00 0.00
20420201 6,802.24 0.00 0.00 66     30.00   0.00 20420201 16,878.73 0.00 0.00 67
    10.00 16.00 250,943.00 20420201 0.00 0.00 0.00 68     0.00 0.00 0.00
20420201 0.00 0.00 0.00 69     10.00   0.00 20411101 14,396.00 0.00 0.00 70    
15.00 0.00 0.00 20411101 24,583.33 0.00 0.00 71     12.00 2.00 0.00 20411201
34,483.25 0.00 0.00 72     0.00 0.00 0.00 20411201 0.00 0.00 0.00 73     8.00
0.00 0.00 20420101 17,916.67 0.00 0.00 74     15.00 15.00 0.00 20420101
15,773.34 0.00 0.00 75     17.00   0.00 20420201 21,923.08 0.00 0.00 76    
15.00 0.00 0.00 20420301 10,157.83 5,412.85 0.00 77     7.00 16.00 0.00 20420201
1,970.00 0.00 0.00 78     15.00   0.00 20420201 0.00 0.00 0.00 79     8.00  
0.00 20420101 12,500.02 0.00 0.00 80     10.00 10.00 0.00 20420201 17,136.95
0.00 0.00 81     11.00 0.00 0.00 20420201 41,666.67 0.00 0.00 82     7.00 0.00
0.00 20420301 48,413.49 0.00 0.00 83     25.00 10.00 0.00 20420201 33,797.29
0.00 0.00 84     15.00 17.00 0.00 20411201 10,000.00 0.00 0.00

 

KEY Co-Borrower Wage Income (Salary) Co-Borrower Wage Income (Bonus) Co-Borrower
Wage Income (Commission) Originator Doc Code RWT Income Verification RWT Asset
Verification 1 0.00 0.00 0.00 Full 2 years 2 Months 2 4,333.00 0.00 0.00 Full 2
years 2 Months 3 16,675.00 0.00 0.00 Full 2 years 2 Months 4       Full 2 years
2 Months 5 0.00 0.00 0.00 Full 2 years 2 Months 6 0.00 0.00 0.00 Full 2 years 1
Month 7 0.00 0.00 0.00 Full 2 years 2 Months 8 31,550.00 0.00 0.00 Full 2 years
2 Months 9 0.00 0.00 0.00 Full 2 years 2 Months 10 11,407.00 0.00 0.00 Full 2
years 2 Months 11 0.00 0.00 0.00 Full 2 years 2 Months 12       Full 2 years 2
Months 13 12,833.00 0.00 0.00 Full 2 years 2 Months 14       Full 2 years 2
Months 15       Full 2 years 2 Months 16       Full 2 years 2 Months 17      
Full 2 years 2 Months 18 12,750.00 0.00 0.00 Full 2 years 2 Months 19       Full
2 years 2 Months 20 0.00 0.00 0.00 Full 2 years 2 Months 21       Full 2 years 2
Months 22 10,000.00 0.00 0.00 Full 2 years 2 Months 23 0.00 0.00 0.00 Full 2
years 2 Months 24 7,500.00 0.00 0.00 Full 2 years 2 Months 25 5,661.00 0.00 0.00
Full 2 years 2 Months 26       Full 2 years 2 Months 27       Full 2 years 2
Months 28       Full 2 years 2 Months 29       Full 2 years 2 Months 30 0.00
0.00 0.00 Full 2 years 2 Months 31       Full 2 years 2 Months 32       Full 2
years 2 Months 33 6,240.00 0.00 0.00 Full 2 years 2 Months 34 10,000.00 0.00
0.00 Full 2 years 2 Months 35       Full 2 years 2 Months 36       Full 2 years
2 Months 37       Full 2 years 2 Months 38 0.00 0.00 0.00 Full 2 years 2 Months
39       Full 2 years 2 Months 40 16,022.50 0.00 0.00 Full 2 years 2 Months 41
0.00 0.00 0.00 Full 2 years 2 Months 42 0.00 0.00 0.00 Full 2 years 2 Months 43
      Full 2 years 2 Months 44       Full 2 years 2 Months 45 0.00 0.00 0.00
Full 2 years 2 Months 46 4,164.36 0.00 0.00 Full 2 years 2 Months 47 2,484.00
0.00 0.00 Full 2 years 2 Months 48       Full 2 years 2 Months 49       Full 2
years 2 Months 50       Full 2 years 2 Months 51       Full 2 years 2 Months 52
0.00 0.00 0.00 Full 2 years 2 Months 53 12,723.68 0.00 0.00 Full 2 years 2
Months 54 648.00 0.00 0.00 Full 2 years 2 Months 55 0.00 0.00 0.00 Full 2 years
2 Months 56 5,416.66 0.00 0.00 Full 2 years 2 Months 57       Full 2 years 2
Months 58 10,189.00 0.00 0.00 Full 2 years 2 Months 59 5,583.67 0.00 0.00 Full 2
years 2 Months 60 9,130.43 0.00 0.00 Full 2 years 2 Months 61 0.00 0.00 0.00
Full 2 years 2 Months 62 0.00 0.00 0.00 Full 2 years 2 Months 63 0.00 0.00 0.00
Full 2 years 2 Months 64 22,416.00 0.00 0.00 Full 2 years 2 Months 65 0.00 0.00
0.00 Full 2 years 2 Months 66 2,740.96 0.00 0.00 Full 2 years 2 Months 67 0.00
0.00 0.00 Full 2 years 2 Months 68 0.00 0.00 0.00 Full 2 years 2 Months 69      
Full 2 years 2 Months 70 0.00 0.00 0.00 Full 2 years 2 Months 71 -57.33 0.00
0.00 Full 2 years 2 Months 72 0.00 0.00 0.00 Full 2 years 2 Months 73 0.00 0.00
0.00 Full 2 years 2 Months 74 16,778.08 0.00 0.00 Full 2 years 2 Months 75      
Full 2 years 2 Months 76 0.00 0.00 0.00 Full 2 years 2 Months 77 16,723.17 0.00
0.00 Full 2 years 2 Months 78       Full 2 years 2 Months 79       Full 2 years
2 Months 80 7,399.58 0.00 0.00 Full 2 years 2 Months 81 0.00 0.00 0.00 Full 2
years 2 Months 82 0.00 0.00 0.00 Full 2 years 2 Months 83 1,015.72 0.00 0.00
Full 2 years 2 Months 84 15,134.00     Full 2 years 2 Months

 



 

 



ASF RMBS DISCLOSURE PACKAGE



Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 

 

 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

Refer to Exhibit 10.12 

 

 

 

 

 

 

